Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News Release Transatlantic Holdings, Inc. Prices Public Offering of AIG's Interest June 4, 2009  New York, N.Y. Transatlantic Holdings, Inc. (the Company) (NYSE: TRH) announced today that American International Group, Inc. (AIG) and American Home Assurance Company, a wholly owned subsidiary of AIG, (AHAC and together with AIG, the Selling Stockholder) entered into an agreement to sell 26 million shares of the Companys common stock owned by the Selling Stockholder at a price of $38.00 per share pursuant to a secondary public offering in the United States (the Offering).
